Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement No. 333-117857, No. 333-58642,No. 333-51425 andNo. 333-44307 on Form S-8 for Pacific Premier Bancorp, Inc. and Subsidiaries, of our report dated March 29, 2010 with respect to the consolidated statement of financial condition of Pacific Premier Bancorp, Inc. and Subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of income, stockholders' equity and cash flows for each of the years in the three-year period ended December 31, 2009, appearing in the Annual Report on Form 10-K/A of Pacific Premier Bancorp, Inc. for the year ended December 31, 2009. /s/Vavrinek, Trine, Day & Co., LLP Rancho Cucamonga, California July 30, 2010
